Name: Commission Regulation (EC) No 168/2002 of 30 January 2002 derogating from Regulation (EC) No 1148/2001 as regards certificates of conformity and certificates of industrial use
 Type: Regulation
 Subject Matter: plant product;  technology and technical regulations;  health;  marketing
 Date Published: nan

 Avis juridique important|32002R0168Commission Regulation (EC) No 168/2002 of 30 January 2002 derogating from Regulation (EC) No 1148/2001 as regards certificates of conformity and certificates of industrial use Official Journal L 030 , 31/01/2002 P. 0020 - 0020Commission Regulation (EC) No 168/2002of 30 January 2002derogating from Regulation (EC) No 1148/2001 as regards certificates of conformity and certificates of industrial useTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Article 10 thereof,Whereas:(1) Annexes I and II to Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables(3), as amended by Regulation (EC) No 2379/2001(4), lay down a model of certificate of conformity with the Community marketing standards for fresh fruit and vegetables and a model of certificate of industrial use for fresh fruit and vegetables subject to Community marketing standards. Certificates referred to in Articles 5, 6, 8 and 9 of Regulation (EC) No 1148/2001 shall be issued according to these models.(2) For practical reasons due to the availability of the new forms, Member States inspection bodies shall be authorised, for a limited period, alternatively to the provisions of Regulation (EC) No 1148/2001, to issue the referred certificates according to the models laid down by Annexes I and II to Commission Regulation (EEC) No 2251/92 of 29 July 1992 on quality inspection of fresh fruit and vegetables(5), as last amended by Regulation (EC) No 766/97(6).(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Until 31 December 2002, the competent inspection bodies can issue the certificates of conformity referred to in Article 5(2), Article 6(2) and Article 9(2) of Regulation (EC) No 1148/2001 as set out in Annex I to Regulation (EEC) No 2251/92, and the certificates of industrial use referred to in Article 8(2) of Regulation (EC) No 1148/2001 as set out in Annex II to Regulation (EEC) No 2251/92.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 156, 13.6.2001, p. 9.(4) OJ L 321, 6.12.2001, p. 15.(5) OJ L 219, 4.8.1992, p. 9.(6) OJ L 112, 29.4.1997, p. 10.